Citation Nr: 0908213	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  94-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability, for the period from June 1980 
to the present.

2.  Entitlement to an effective date prior to March 11, 1993, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran's disagreements with these rating decisions led 
to this appeal.

The Veteran and his wife testified at the RO before hearing 
officers in January 1995 regarding issues relevant to the two 
issues remaining on appeal.  Copies of the transcripts from 
these two separate hearings have been associated with the 
claims file.

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge by videoconference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At the time of the May 2004 hearing, the 
Veteran withdrew some claims from appeal, including increased 
rating claims for hemorrhoids with an anal fissure, left 
elbow and arm causalgia, and residuals of a pilonidal cyst.  
See 38 C.F.R. § 20.204.  

The appeal was before the Board in December 2004.  At that 
time, the claims on appeal, in addition to the two listed on 
the title page, included entitlement to an earlier effective 
date for the 60 percent rating for a cervical spine 
disability and entitlement to service connection for 
hypertensive and heart disease.  

As highlighted in the December 2004 Board decision, the 
procedural history of this appeal dates back many years and 
has involved multiple Board decisions and remands.  As noted 
at that time, a complete review of the procedural history of 
this appeal is not necessary for the purposes of determining 
the issues remaining on appeal.  The Board points out again 
that a November 1998 Order of the United States Court of 
Appeals for Veterans Claims (Court), in pertinent part, 
reversed an October 1996 decision of the Board denying 
service connection for a low back disability.  Due to 
subsequent developments, the two remaining issues on appeal 
have been re-characterized as listed on the title page.

The December 2004 Board decision denied the claim for an 
earlier effective date for the cervical spine disability.  
The Board remanded the two claims currently on appeal and the 
claim for service connection for hypertensive and heart 
disease.  

In a January 2006 rating decision, the RO granted service 
connection for hypertension and "coronary artery disease, 
myocardial infarction."  As the Veteran has not appealed the 
ratings or effective dates assigned for these disabilities.  
Accordingly, there is no issue relating to hypertension or 
heart disease that remains on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).   

Regarding the two claims remaining on appeal, the Board 
directed that records be obtained from the Social Security 
Administration (SSA) regarding claims for disability 
benefits, to schedule the Veteran for examination to 
determine the severity of the lumbar spine disability, and to 
obtain medical opinions regarding whether service-connected 
disabilities precluded substantially gainful employment prior 
to March 1993.  The Board also noted that the Veteran's back 
disability had not been adjudicated under the revised 
(current) criteria for rating diseases and injuries of the 
spine.

As outlined in greater detail below, the Board has reviewed 
the subsequent accomplished development and finds that this 
development substantially satisfies the directives contained 
in the December 2004 Board remand.  This appeal stems from an 
RO decision more than 14 years ago; additional development 
would serve no useful purpose.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  
FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; further attempts to obtain evidence would be 
futile; the Veteran has been provided notice of the evidence 
necessary to substantiate his claims and has been notified of 
what evidence he should provide and what evidence VA would 
obtain; there is no indication that the Veteran has evidence 
pertinent to his claims that he has not submitted to VA; the 
Veteran and his attorney-representative have indicated 
knowledge of the evidence needed to substantiate the claims.

2.  From June 1980 to the present, the Veteran's service 
connected back disability has not been manifested by 
pronounced intervertebral disc syndrome or incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months necessitating bedrest prescribed by a 
physician; there is no evidence of ankylosis of the 
thoracolumbar spine and the preponderance of the evidence is 
against a separate neurological disability associated with 
the Veteran's back disability, including but not limited to 
bowel and bladder impairment, that warrants a compensable 
rating.

3.  Prior to March 11, 1993, the Veteran was service 
connected for a lumbar spine disability, rated as 40 percent 
disabling, hemorrhoids with history of anal fissure, rated as 
noncompensable; and from March 8, 1993 to March 11, 1993, a 
cervical spine disability, rated as 40 percent disabling; the 
Veteran did not meet the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a) prior to March 11, 1993, and the 
preponderance of the competent evidence of record is against 
a finding that his service-connected disabilities, by 
themselves, precluded all forms of substantially gainful 
employment, consistent with his age and employment 
background, prior to March 11, 1993.







CONCLUSIONS OF LAW

1.  For the period from June 1980 until present, the criteria 
for assignment of a rating in excess of 40 percent rating for 
a back disability have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2002); Diagnostic Codes 5235 to 5243 (2008).

2.  The criteria for an effective date prior to March 11, 
1993, for a grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Veteran has been issued VCAA notice during the pendency 
of this appeal.  The Board finds that any error in providing 
VCAA compliant notice was non-prejudicial to the Veteran's 
appeal.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As 
noted in the December 2004 Board remand, the Veteran and his 
attorney-representative have indicated that VA had fulfilled 
its duty to notify pursuant to the VCAA and the attorney 
demonstrated clear competence and understanding of the VCAA 
and the laws and regulations applicable to the Veteran's 
claims.  That is, the attorney-representative, and the 
Veteran himself, have shown actual knowledge of the evidence 
needed to substantiate the claims remaining on appeal.  Based 
on this evidence of actual knowledge, and with the absence of 
evidence of prejudice, the Board finds that the claims on 
appeal are ripe for adjudication on the merits without 
further notification to the Veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007

Further, in this regard, the Board notes that the claims 
remaining before the Board stem from the original grant of 
the benefit.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required for downstream issues and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board notes the logic of these decisions applies 
to the grant of TDIU.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, since the claims on appeal are 
downstream issues from that of service connection, Vasquez 
notice is not required. See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and 
the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the Federal Circuit's decision in 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the Veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin dealt with an earlier effective date 
claim.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including a VA examination performed in 
December 2005, and February 2007 VA contract examinations, 
regarding the lumbar spine disability, and May 2000 and 
October 2001 VA examinations regarding the hemorrhoid 
disability.  

Regarding the question of unemployability for the period from 
June 1980 to March 1993, the Board notes that December 2005 
and February 2007 examinations provide opinions regarding the 
effects of the back disability.  Prior to the Board remand, 
the record contained the May 2000 opinion regarding the 
effects on employability caused by the hemorrhoid disability 
and the June 2004 private positive opinion of Dr. B (initials 
used to protect privacy) regarding the effect on 
employability caused by the spine disability.

After review of the entire record, to include the competent 
medical opinions, and the evidence that the Veteran was 
employed during some of the period of time at issue, the 
Board finds that a remand to obtain an additional opinion is 
not necessary.  As discussed further below, the opinions of 
record demonstrate that neither of the service-connected 
disabilities prevent him from sitting and the evidence 
indicates that the Veteran's contentions regarding the 
severity of the disabilities are not credible as they are 
countered by objective evidence of greater functional 
ability.  

Further, prior to the December 2004 remand, the claims file 
contained multiple references to the Veteran's occupation 
between the period of June 1980 to March 1993 and the 
Veteran's own statement that indicated, in essence, that he 
stopped being able to work in 1993.  The Board finds that the 
Veteran's current contention that he did not have employment 
during this period of time to lack credibility based on this 
prior evidence that the Veteran, was in fact, working.  Thus, 
in the circumstances of this case, the Board finds that a 
remand to provide another examination opinion regarding the 
claim of unemployability prior to March 11, 1993 is not 
necessary as the record contains sufficient evidence to find 
that the Veteran was in fact more than marginally employed 
for part of the time and several competent opinions have been 
obtained to address the question of employability during the 
period from June 1980 to March 11, 1993. 

In addition, the Board finds that the orthopedic and 
neurological examinations obtained upon remand are sufficient 
for rating purposes for the claim for an increased rating for 
the lumbar spine disability.  In this regard, the Board notes 
that the Veteran and his attorney-representative, in April 
2006 letters, indicated that there was bias in a prior 
conducted VA examination and that, contrary to the December 
2004 Board remand, the RO did not provide a VA examination of 
the lumbar spine disability by a neurologist.  The Board 
notes, that subsequent to these letters, the Veteran was 
provided with VA contract orthopedic and neurological 
examinations as directed by the December 2004 Board 
examination, which were thorough in nature and adequate for 
rating purposes.  Thus, there is no duty to provide another 
examination or examinations.  See 38 C.F.R. §§ 3.326, 3.327.

The Board is also aware that there is evidence that the 
claims file does not contain all records pertaining to 
claim(s) for disability benefits from the Social Security 
Administration (SSA).  The record contains a decision from a 
SSA judge approving benefits in June 1999.  The Veteran has 
indicated that he did not receive monetary benefits at that 
time due to have excessive income from VA benefits.  Instead, 
the record indicates he began receiving age-related SSA 
benefits at the age of 62.  In the December 2004 Board 
remand, the Board outlined that neither the SSA decision nor 
the underlying medical evidence or employment information, or 
material pertaining to a prior SSA denial in the 1980s were 
associated with the claims file.  The Board also noted that 
the RO made an attempt to obtain records in 1993, and the 
response on a facsimile report, in handwriting, was: "no 
record".  

Subsequently and pursuant to a December 2004 Board remand, 
the RO made an additional attempt to obtain the SSA records, 
informing SSA of the details of the prior claims for 
disability benefits.  SSA's response was that the Veteran did 
not file for disability benefits.  The Board is cognizant 
that this explanation is not accurate, as the claims file 
contains evidence that the Veteran was granted SSA disability 
benefits.  The Board finds, however, that although SSA 
provided an inaccurate reason that there were no records, 
there is no indication that their finding that they do not 
have records pertaining to the Veteran was inaccurate.  That 
is, SSA was provided the Veteran's correct name and social 
security number and no records were located.  In view of the 
multiple unsuccessful attempts to obtain the claimed records, 
further efforts to obtain these records would be futile.  See 
38 C.F.R. § 3.159(c)(2).
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Increased Rating for the Lumbar Spine

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
With respect to the changes in the criteria for the rating of 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
Veteran's service-connected lumbar strain disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome (IVDS).  A 20 
percent evaluation was in order for moderate IVDS, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe IVDS, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy which characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for IVDS with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent 
evaluation contemplates IVDS with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003). 

There is no X-ray evidence of a vertebral fracture.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5285 is not 
applicable.  

Under the former criteria of Diagnostic Code 5289, addressing 
ankylosis of the lumbar spine, a 40 percent evaluation 
contemplated favorable ankylosis, while a 50 percent 
evaluation contemplated unfavorable ankylosis.  Under the 
former criteria of Diagnostic Code 5292, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the former criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions to Diagnostic Codes 5235-
5242, a 10 percent evaluation is in order for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
code section for IVDS is now 5243.

In addition, Note (1), following the General Rating Formula 
for Diseases and Injuries of the Spine, provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.

Factual Background:  Increased Rating for the Lumbar Spine

The Veteran contends that his lumbar spine disorder has been 
more disabling than rated during the entire period of time at 
issue.  Specifically, the Veteran and his attorney-
representative assert that the disability warrants a 60 
percent rating under the former rating criteria for IVDS.  
Further, in the Mary 2004 Board hearing, the Veteran 
indicated that he was confined to bed approximately 10 days a 
month, taking him until late in the morning to get out of 
bed.

The Veteran underwent a VA general examination in September 
1980.  He gave a history of almost constant low back pain, 
made more severe with exercise and work.  Examination 
revealed tenderness and pain on pressure.  There was 
tenderness in the left sciatic notch radiating along the 
sciatic nerve in the left thigh.  The back had "slight" 
limitation of motion.  Relevant diagnosis was "[b]ack injury 
with residual."

A July 1994 VA treatment records include a notation of muscle 
spasms.  It is unclear from the record if the spasms were in 
the back or other area of the body.  The relevant diagnosis 
was degenerative joint disease.  

The Veteran underwent a private examination by Dr. A in 
October 1997, who documented that the Veteran did not have 
pain, numbness, or weakness in the lower extremities.  
Standing or sitting for 30 minutes resulted in low back pain.  
There was some limitation of motion.  After the neurological 
examination, Dr. A indicated that the Veteran's deep tendon 
reflexes were 1+ on the left and absent on the right but 
Achilles reflexes (ankle jerks) were reported as 1+ 
bilaterally.  

In a May 1998 VA examination, the examiner made findings 
relevant to the lumbar spine.  She documented that the 
Veteran's back pain was described as an intense aching with 
occasional sharp pain, which increased with exertion.  The 
Veteran reported an occasional "weird" sensation down the 
leg to the knee, but denied numbness and tingling of the leg.  
The Veteran did not report any bowel or bladder dysfunction.  
He used a cane and a left heel lift.  In the lower 
extremities, there was normal muscle bulk and tone, and 
strength was 5/5 and symmetrical.  Sensory examination, 
however, was decreased to pinprick.  Gait was noted to be 
without ataxia.  The examiner reported the Veteran's range of 
motion of the lumbar spine.  The examiner did not provide any 
diagnoses specific to the lumbar spine, but noted an MRI 
showed a mild central disk bulge without foraminal stenosis 
or spinal stenosis.

The Veteran underwent a VA spine examination in June 1999.  
He walked with a normal gait.  There was tenderness to deep 
palpation of the paravertebral muscles at the L4/5 level.  
The paravertebral muscles were normal in tone and without 
spasm.  Range of motion was limited.  The relevant diagnosis 
was osteoarthrosis of the right L3/4, lumbar facet joint.  
The examiner also made findings relevant to the 
sacrococcygeal scar, noting that the additional diagnosis of 
neuralgia of the 5th sacral nerve should be considered to be 
contributing to the severity of the pain in the 
sacrococcygeal scar.

In an August 1999 VA treatment record, a clinician marked 
that the Veteran had "backache sciatica".

Upon an October 2001 VA examination, the Veteran complained 
of back pain that woke him up two to three times a night.  He 
described decreased strength in the lower back and difficulty 
climbing or descending stairs.  The paravertebral muscles of 
the back were of normal tone and without spasm.  There as 
tenderness to the deep palpation of the paravertebral muscles 
at the L4/5 level.  The examiner completed range of motion 
testing of the lumbar spine.  The Veteran was able to stand 
on his heels and on his toes.  There was no apparent atrophy 
of the thighs, calves or buttocks.  The pertinent diagnosis 
was recorded as traumatic arthritis manifested by lower back 
pain, limitation of back motion, and "characteristic 
radiographic changes."

A June 2002 VA treatment evaluation included review of the 
back.  The Veteran was fully ambulatory, walking without 
assistive devices with no abnormal sensation or imbalance 
problems.  Physical examination revealed no pain on pressure 
applied along the thoracolumbar spine and no paraspinal 
muscular spasm was noted.  

In a March 2003 VA examination, the Veteran's cervical spine 
disability was evaluated.  The examiner wrote that the 
Veteran was unable to walk unaided.  The Veteran indicated 
that the cervical spine disability required bedrest three to 
four days a month, but this bedrest was not prescribed by a 
physician.  

The Veteran underwent a VA evaluation in March 2004.  He 
reported that he could not walk more than 50 feet without the 
left leg going numb.  The clinician noted that the Veteran 
walked for about 100 feet and then stopped and rested two 
times.  The clinician then observed the Veteran walking down 
the hall through a mirror, without his knowledge; he walked 
about 70 feet and did not stop and rest and appeared, 
according to the clinician, to have a faster gait.  

An April 2004 private medical record documents evaluation for 
the Veteran's complaints of leg hip and leg pain.  The 
clinician documented that the Veteran reported a history of 
L5 radiculopathy with pain radiating from the back into the 
buttocks, posterior thigh and shin.  The Veteran denied focal 
weakness, but stated that at times he feels that the left leg 
will collapse.  Physical examination revealed grossly intact 
strength and reflexes were symmetric.  MRI showed "pretty 
severe stenosis at L5-S1, obviously displacing the L5 nerve 
root."  Diagnosis was left L5 radiculopathy.  Later in April 
2004, the Veteran underwent surgery to treat his back 
disability, which was reported as "Decompression of 
Bilateral Nerve Roots of L5 by Laminectomy of L5, Partial 
Facetectomy of Bilateral L5-Sacrum and Foraminotomy of 
Bilateral L5-Sacrum via a Posterior Approach."

In the May 2004 Board hearing, the Veteran testified that 
over the past couple of years he had started developing 
problems with his left leg, with the whole area of the shin 
being "dead" to the touch.  The Veteran indicated that the 
recent surgery stopped the progression, but it was still very 
painful.

In an August 2005 record, a clinician documents treatment for 
back and left leg pain.  The examiner indicated that the 
April 2004 surgery did not help the Veteran's pain.  The 
diagnosis was left L5 radiculopathy.  

Pursuant to the Board remand, the Veteran underwent a VA 
orthopedic examination in December 2005.  Due to his 
orthopedic disabilities, the Veteran did not have associated 
symptoms of weight loss, malaise, fatigue or other 
"bizarre" symptoms.  The Veteran did use a "handy seat" 
primarily for his lower back condition, along with a TENS 
unit and a lumbar corset.  Walking was restricted to 
approximately 200 feet.  The Veteran reported falling eight 
to ten times a month secondary to weakness in the left lower 
extremity.  Driving was impaired mainly because of rotation 
of the neck, with his wife doing most of the driving.  Gait 
was noted to be "short stepped."  

Examination of the lumbar spine demonstrated a flattened 
lumbar lordosis.  Range of motion testing revealed severely 
reduced.  Observed range of motion while undressing and 
dressing was much greater.  Waddell's testing was 5/5 
positive with light touch being positive in both the neck and 
lower back, axial loading compression test was noted to be 
positive in both areas and increased facial grimacing was 
noted even with light touch during the course of the 
examination.

Range of motion testing of the cervical spine was also 
conducted.  Neurologic examination demonstrated brisk tendon 
reflexes in both ankles, both knee jerks, bilateral biceps, 
bilateral triceps and bilateral brachioradialis.  Sensory 
examination demonstrated numbness only at the tips of his 
left toes, i.e., in the toe pads only.  Motor examination 
demonstrated an "unbelievable level" of weakness being 
unable to overcome the resistance of an index finger when 
testing the elbow flexors, extensors, knee extensors and 
flexors and foot evertors and plantar flexors.

The relevant diagnoses were moderately severe intervertebral 
disk disease of the lumbar spine and intervertebral disk 
disease (of the cervical spine).  There was no evidence of 
upper or lower extremity radiculopathy. 

The examiner wrote, in regard to the approximate number of 
weeks per year the Veteran will be incapacitated as a result 
of the service-connected condition, that this opinion would 
be pure speculation as "the veteran's symptoms are presented 
in such a highly specific overt nature that it would be 
impossible to objectively assess how often he would be 
incapacitated because based on his subjective analog scale 
pain categorization he is in severe pain almost on a constant 
basis."

The Veteran contended that this VA examination contained bias 
and the attorney-representative specifically noted that the 
Board remand required that the Veteran be evaluated by a 
neurologist, in addition to an orthopedist.

In response, the Veteran was provided with VA contract 
orthopedic and neurological examinations in February 2007.  
During the orthopedic examination, the examiner reported that 
the Veteran had symptoms of stiffness and weakness.  The 
Veteran complained of constant pain that was described as 
aching and burning in nature.  He said that, on a 1 to 10 
scale, the pain level was 10.  The pain was noted to be 
elicited by physical activity or even bending over slightly.  
The pain was relieved by the medication Percocet.  At the 
time of pain, the Veteran indicated that he was able to only 
function slightly with medication.

The examiner found that the Veteran was able to brush his 
teeth, take a shower, vacuum, drive a car, cook, climb 
stairs, dress himself, take out the trash, walk, shop, 
perform gardening activities, and push a lawn mower.  The 
Veteran had an abnormal, stooping posture.  Gait was also 
abnormal, noted to be slowed and stooped.  The examiner 
reported that the Veteran occasionally used a three prong 
cane for stability and safety.

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was mild spasm present 
and loss of lordosis.  Tenderness was noted at the right 
lateral paraspinal muscle.  There was no ankylosis of the 
spine.
Range of motion of the thoracolumbar spine was reported as 
follows: Flexion to 20 degrees with pain at 8 degrees, 
extension to 10 degrees with pain at 3 degrees, right and 
left lateral flexion to 10 degrees with pain at 5 degrees, 
and right and left rotation to 10 degrees with pain at 10 
degrees.  After repetitive use, joint function was 
additionally limited by pain.  Joint function was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination after repetitive use.

The February 2007 orthopedic examiner concluded that there 
was evidence of IVDS with nerve root involvement of the 
lumbosacral spine at L4 sensory, deficit at L4 medial leg and 
motor weakness on knee extension with motor power 4+/5 in the 
right, and 4/5 in the left with normal reflexes; and at S1 
motor weakness on knee flexion with motor power 4+/5 in the 
right and 4+/5 in the left and on plantar flexion with motor 
power 4/5 in the left with normal reflexes.  The examiner 
noted inconsistent effort.  Examination also revealed 
bilateral knee jerk of 2+ and ankle jerk of 2+.  The IVDS did 
not cause any bowel dysfunction, bladder dysfunction, or 
erectile dysfunction.

The orthopedic examiner also performed a neurological 
examination of the lower extremities, which revealed normal 
motor function but abnormal sensory function with decreased 
sensation on medial foot and great toe.  The examiner opined, 
with regard to the number of weeks that the Veteran would be 
incapacitated due to his disability, that he could not make 
such a determination without speculation.  He continued, 
however, that objectively there did not appear to be 
significant incapacitation which would prevent the Veteran 
from certain sedentary type duties.  Subjectively, the 
Veteran reported constant discomfort while sitting or 
standing.

In a February 2007 addendum, in answering which nerves were 
involved, the examiner wrote that the most likely involved 
nerves in regard to the IVDS diagnosis were the sciatic and 
tibial peripheral nerve.

In the February 2007 VA contract neurological examination, 
the examiner reported that the Veteran was in mild distress 
with neck and low back pain.  The Veteran brought a cane with 
him.  Motor examination revealed decreased strength in the 
left arm and left leg rated as 4/5.  There was no atrophy or 
fasciculation.  Reflexes were 1/4 and symmetric except for 
trace/4 ankle reflexes.  Sensory exam showed diffuse 
decreased pinprick in the left leg in no particular dermatome 
pattern.  Gait was antalgic and slow, but the examiner 
documented that the Veteran was able to walk short distances 
in the office without the cane.  The diagnoses were status-
post C5-C6, C6-C7 fusion, status-post lumbar laminectomy, and 
chronic pain syndrome.  

The neurological examiner found that the Veteran had mild 
weakness in the left arm and left leg at the time related to 
his post-operative condition.  The examiner reported, 
however, that there was no partial paralysis of any nerve 
attributable to the lumbar spine disability at this time.  
The Veteran had symmetric diminished reflexes in both ankle 
ankles.  The examiner reported that it was difficult to opine 
without speculation as to the approximate number of weeks per 
year the Veteran would be incapacitated as a result of the 
service-connected lumbar spine disease.  The examiner 
submitted an April 2007 addendum in which he recapped he 
findings of the February 2007 examination report and 
documented findings regarding scars.

Additional medical records document treatment for pain and 
the Veteran's use of a TENS unit to manage pain.

Analysis:  Increased Rating for the Lumbar Spine

The Board finds that the service-connected lumbar spine 
disability does not warrant a rating in excess of 40 percent 
at any time since June 1980.  The 40 percent rating 
throughout the period of time at issue is the maximum 
evaluation allowed for limitation of motion under the former 
or current criteria.   The Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995) but the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 cannot support a higher rating because the 
Court has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In order to substantiate a rating in excess of 40 percent, 
under the former rating criteria the evidence would need to 
show pronounced IVDS, or residuals of vertebra fracture, or 
unfavorable ankylosis.  Under the current rating criteria, 
the evidence would need to show that the Veteran has 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months or unfavorable 
ankylosis.  

Under the former code, Diagnostic Code 5293 provided that 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle, or other neurological findings appropriate to the site 
of the disease disc with little intermittent relief was 
evidence, in essence, of pronounced IVDS.

Review of the medical evidence reveals no evidence of lumbar 
ankylosis nor residuals of vertebra fracture.  Therefore, the 
analysis turns to whether the evidence reveals that a 60 
percent rating is warranted under the former or current 
rating criteria for IVDS or entitlement to a separate 
compensable rating for neurological impairment due to the 
Veteran's back disability under current criteria.  After 
review of the evidence of file, however, the Board does not 
find that the IVDS has been pronounced at any time under the 
period under appeal and the preponderance of the evidence is 
against a separate compensable rating for neurological 
impairment due to the Veteran's back disability.  

In the instant case, the multiple evaluations of record 
document the Veteran's complaints of severe pain, and muscle 
spasm have been present during some examinations (while 
absent during others).  Achilles reflexes or ankle jerks have 
been present and symmetrical.  The Board notes that review of 
the medical evidence indicates significant fluctuations in 
the severity of the disability as presented by the Veteran.  
For example, he was able to walk unaided during some 
examinations and asserting that he is unable to ambulate 
without aide in others.  It has been reported on multiple 
occasions that the complaints and physical limitations 
alleged by the Veteran were not consistent with the objective 
examination findings.  See, e.g., reports of March 2004 and 
February 2007 examinations.  

The Board is not holding that the Veteran's back disability 
is not symptomatic and productive of functional limitation.  
However, the 40 percent rating that has been in effect since 
1980 takes into account significant functional impairment.  
As noted above, such a rating is the maximum evaluation 
allowed for limitation of motion.  With respect to 
degenerative disc disease, the Board finds that the 
preponderance of the evidence does not indicate that there 
are pronounced intervertebral disc symptoms with little 
intermittent relief.  In this regard, the Board notes the 
clinician's March 2004 record that documented the Veteran's 
ability to walk farther when the he did not know he was being 
evaluated.  There is no evidence of an absent ankle jerk.  It 
is also pertinent to note the finding in the December 2005 VA 
examination that the Veteran had greater range of motion 
while undressing and dressing than when range of motion 
testing was completed.  Although aware that the Veteran has 
indicated that December 2005 examiner was biased, the Board 
does not find a basis on which to determine this finding of 
greater motion was inaccurate.  Based on the documented 
disparities between the objective evidence of the level of 
impairment and severity of symptoms and the contended level 
of symptoms, the Board cannot find that there is pronounced 
IVDS based on the Veteran's statements alone.  The record 
lacks objective medical evidence indicative of this level of 
severity.  In fact, abnormal physical examination findings 
have been classified as mild on several occasions.  See, 
e.g., reports of September 1980 and February 2007 
examinations.  

Under the current criteria for IVDS, a 60 percent rating 
would require evidence of incapacitating episodes of at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
regulation provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Note (1) to Diagnostic Code 5243.  The Board 
is cognizant that the examiners, subsequent to the December 
2004 Board remand, indicated that answering the question 
regarding the duration of incapacitating episodes would 
require speculation.  The Board finds, however, that a remand 
is not necessary in order to try to obtain a non-speculative 
answer regarding this question as there is no medical 
evidence, and the Veteran has not specifically contended, 
that bed rest has been prescribed by a physician.  Although 
the Veteran has asserted that he is in bed up to 10 days a 
month, there is no evidence that bedrest of such duration has 
been prescribed by a physician.  Without such evidence, the 
criteria for a 60 percent rating under the new criteria are 
not met.

Regarding whether a separate rating could be provided, to 
include based on the findings and complaints of 
radiculopathy, the Board is cognizant that the Veteran has 
asserted that his left leg is numb and has caused him to 
fall.  Further, documents dated in March 2004 contain a 
diagnosis of radiculopathy prior to a surgery for the L5 
nerve involvement.  In the August 2005 record, the clinician 
diagnosed L5 radiculopathy.  In the December 2005 VA 
examination, however, the examiner found no evidence of upper 
or lower extremity radiculopathy.  In the February 2007 
addendum to the VA contract orthopaedic examination, the 
examiner indicated that the sciatic and tibial peripheral 
nerves were involved in the IVDS diagnosis, but did not 
provide a diagnosis of radiculopathy. Following the February 
2007 VA contract neurological examination, the examiner found 
that there was no partial paralysis of any nerve attributable 
to the lumbar spine.  It was noted at that time while there 
were subjective complaints of leg weakness and evidence of 
nerve involvement for which he received surgical intervention 
and the record contains two references to radiculopathy, 
based on a review of the entire record, to include the 
December 2005 VA examination that indicated that there was no 
radiculopathy and the February 2007 thorough VA contract 
neurological examination that found no partial paralysis, the 
Board finds that the preponderance of the evidence is against 
a finding of radiculopathy productive of any (slight, 
moderate, etc.) partial paralysis of a nerve in either lower 
extremity, to include the sciatic and peroneal nerves.  There 
is no medical evidence of any other neurological complication 
of the Veteran's low back disability, to include bowel or 
bladder impairment.  Thus, a separate compensable rating for 
neurological impairment is not warranted.  See 38 C.F.R. 
§ 4.71a, General Rating formula for Diseases and Injuries of 
the Spine (Note 1 following Diagnostic Codes 5235-5243) and 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not contended nor is there 
other evidence of frequent hospitalizations for his back 
disability.  The 40 percent rating in effect for the entire 
period of time at issue contemplates significant industrial 
impairment.  There has been no showing by the Veteran that 
his lumbar spine disability alone is productive of marked 
interference with employment.  The Board notes that the 
Veteran is in receipt of a total disability rating based upon 
individual unemployability (TDIU) due to all of his service-
connected disabilities. In the absence of requisite factors, 
the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 40 percent for a lumbar spine disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Earlier Effective Date for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).
38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).





Factual Background:  Earlier Effective Date for TDIU

The Veteran contends that he was unemployable prior to March 
1993, the month from which TDIU has been currently 
established.  Based on previous development, it has already 
been determined that the Veteran's claim for TDIU stems from 
June 1980 and not March 1993.  Prior to 1980, the Veteran 
worked in jobs that required travel and walking around.  The 
Veteran currently reports that he was trained as a computer 
programmer but was unable to perform this job as his lumbar 
spine and hemorrhoid disabilities prevented him from sitting, 
which is required to work as a computer programmer.  In the 
January 1995 RO hearing, the wife also indicated that the 
Veteran was unable to sit for long periods of time.  

In this regard, the attorney-representative filed a March 
2000 notice of disagreement.  In this document, he wrote that 
the effective date of the TDIU should be June 1980, the same 
date as the effective date for the grant of service 
connection the lumbar spine disability.  He wrote that the 
Veteran received Supplemental Security Income (SSI) from SSA 
since before that time and was unable to work due to his 
service-connected disabilities from at least June 1980 to the 
present.  

Analysis of when entitlement arises is usually limited to 
analyzing when competent evidence of unemployability became 
associated with the claims file.  That is, entitlement to the 
benefit arises when the relevant evidence shows that the 
Veteran was precluded from substantial gainful employment 
consistent with his education and employment background and 
not necessarily the actual date the Veteran ceased working.  
See 38 C.F.R. § 3.400.  In the circumstances of the Veteran's 
appeal, to include a medical opinion of record indicating 
that the Veteran was unemployable during this period of time, 
the Board has sought medical opinions regarding the Veteran's 
employability status during the period June 1980 to March 
1993.  Prior to March 1993, service connection was in effect 
for a lumbar spine disability and hemorrhoids with history of 
anal fissure.  Service connection was also in effect for a 
cervical spine disability but not until March 8, 1993 or for 
the last 3 days of the period of time at issue.  Below, the 
Board will outline the evidence of record regarding 
unemployability and the evidence regarding the severity of 
these disabilities.  

Although the appropriate rating for the hemorrhoid disability 
is not on appeal, the Board finds that it is pertinent to 
outline details from the VA examination regarding the 
severity of the pain and functional limitations caused by 
this disability.   Although not service connected during this 
period, the Board will also outline the evidence related to 
the pilonidal cyst, as related to the contentions that the 
Veteran was unable to sit.  The evidence regarding the 
severity of the lumbar spine disability is outlined above.

In a September 1980 VA examination, the Veteran indicated 
that he had no trouble with the hemorrhoids since a prior 
operation.  The examiner also indicated that the Veteran had 
no current trouble with the service-connected pilonidal cyst.  
Physical examination revealed service-connected protruding 
hemorrhoids.  

In a March 1993 letter, the Veteran wrote than he could not 
pursue his normal occupations as a computer programmer or 
aircraft mechanic.  In a January 1994 letter, the Veteran 
described his increasing disabilities, writing:  "Late in 
1992, the pain started to become much more severe.  I 
tolerated it until March of 1993 when I could no longer work 
in my profession as a computer programmer."

In July 1993 and August 1993 VA treatment records, the 
Veteran is indicated to be a computer programmer.  

The Veteran underwent a January 1995 VA rectal examination.  
He reported last working as a computer programmer three years 
prior, having to quit because of an inability to sit.  The 
examiner wrote that this was possibly because of the 
hemorrhoidal bleeding, but also because of chronic low back 
pain.  The examiner found that the Veteran had bright red 
bleeding at least three times a week, occasional soiling and 
incontinence, but no evidence of fecal leakage.  The examiner 
wrote that the rectal examination was somewhat inadequate 
because of the pain felt when a finger was introduced.

The Veteran was evaluated by a private clinician (Dr. A) in 
October 1997.  The examiner noted that the Veteran was 
working as a computer programmer, but also noted that the 
Veteran was retired.  The examiner also indicated, in 
essence, that sitting for over 15 minutes caused pain in the 
cyst and he was unable to sit.  The Veteran reported that the 
following language constituted an opinion of unemployability:

"The scar itself was not particularly tender to touch, it 
was moveable underlie  structures that is soft tissue and 
bone. . . However at this time was showing by sitting in a 
chair and how his gluteal muscles pulled apart and if his 
weight a scar is getting pain after he sit about 15 
minutes."

In an undated letter, the Veteran wrote that Dr. A was 
incorrect when he wrote that he was working as a computer 
programmer, writing that he was not employed and had not been 
in several years.  The Veteran did not write how many years 
he had been unemployed.

In a May 1998 VA general examination, the examiner noted that 
the Veteran complained of episodes of rectal bleeding two or 
three times a month and rectal pain, particularly after 
sitting for more than an hour or standing or walking for more 
than an hour.  Physical examination revealed a non-thrombosed 
hemorrhoid.

The claims file contains a June 1999 determination by SSA.  
This record indicates that the Veteran's claimed disability 
onset date, for purposes of SSA disabilities benefits, was 
December 1993, the date of application.  The document 
indicates that there had been no substantial gainful activity 
since this date.  The decision notes the Veteran's "past 
work as a computer programmer."

In a May 1999 letter addressed to VA, the Veteran wrote that 
he never worked as a computer programmer.  He wrote that he 
was unable to obtain employment due to his inability to sit 
for the time necessary to do the work.

The Veteran underwent a May 2000 VA rectal examination.  The 
examiner documented that the Veteran had a small amount of 
fecal leakage at least three times a week.  The Veteran 
reported that this leakage was small enough so as to not 
require a pad or diaper.  Regarding employability, the 
examiner opined that the hemorrhoidal condition was not 
likely the direct cause of the Veteran's unemployability.  
The examiner continued that if the Veteran had "good 
treatment" for the condition he would be able to have 
employment as a computer specialist, the same he had before.  

The examiner provided multiple reasons for this opinion:  1) 
There was no anemia, but the amount of bleeding the Veteran 
claimed to have three to four times a week would result in 
anemia; 2) The objective findings did not support the 
subjective complaints of persistent bleeding and fissures of 
the rectum; 3) the present objective findings did not support 
the subjective complaints of severe and persistent pain due 
to the hemorrhoidal disorder.  The examiner further noted 
that the rectal exam was painful, but it "seemed [the 
Veteran] overreacted to this examination."  This additional 
finding of "overreaction" was supported as the Veteran was 
observed sitting in a chair with all his weight on the rectal 
area while tying up his shoe laces and without complaints of 
pain.  The examiner found that if the Veteran was complaining 
of severe pain after the rectal examination, or constant pain 
in the rectal area, he would not have been able to sit down 
because of the severe pain.

In an October 2001 VA spine examination, the Veteran reported 
that he had "been essentially unemployed since 1980."  In 
an October 2001 scar examination, the examiner reported that 
the only apparent functional limitation caused by the scar 
(from excision of a pilonidal cyst) was limitation on sitting 
tolerance.

In an October 2001 rectal examination, a physical examination 
revealed small, non-thrombosed external hemorrhoidal tags and 
non-thrombosed internal hemorrhoids.  There was no evidence 
of bleeding.  The diagnosis was small internal and external 
hemorrhoids with fissures formation and with daily soiling 
and frequent minor bleeding but without anemia. 

Pursuant to a question, the examiner noted that the only 
objective finding supporting the subjective complaints of 
severe and persistent pain due to the hemorrhoidal disorder, 
the pilonidal cyst and the low back pain was the apparent 
discomfort that the Veteran exhibited while sitting.  The 
examiner wrote that the Veteran frequently changed his 
position to shift weight alternately from the left to the 
right buttock and back to the left.  The examiner noted, 
however, that there was no disuse atrophy of muscles, loss of 
muscle tone or other objective findings that would correlate 
to a level of disability precluding [the Veteran's] ability 
to sit for extended periods.

The claims file contains a June 2004 private medical opinion 
of a Dr. B.  He noted review of the claims file and medical 
records.  He opined that the Veteran been unable to work due 
to the spine disability since 1980 due to spinal pain and his 
inability to perform the duties of his job because of 
immobility.  

In the December 2005 VA examination, obtained pursuant to the 
December 2004 Board remand, the examiner opined that that the 
Veteran demonstrated unequivocally that he was able to 
maintain gainful employment from the period "June 1989 [sic] 
to March 1993", having worked as a computer programmer for 
at least some portion of time during that 13 year period.  
The Boards considers the reference to 1980 a typographical 
error as the examiner noted a 13 year period and the period 
under question is June 1980 to March 1993 and the examiner 
later refers to the year 1980.  The examiner continued, that 
based on the clinical appearance of the current neck and 
lower back conditions that it would not have been impossible 
for the Veteran to have maintained sedentary type 
occupational activities in spite of the opinion rendered by 
Dr. B.  With regard to the request for longitudinal request, 
the examiner first indicated that this was an almost 
unsupportable type of request.  After review of the claims 
file, however, the examiner stated that there was nothing in 
the exhaustive review that would suggest that the Veteran was 
totally unable to seek and maintain gainful employment from 
the period of 1980 to 1993.  The examiner opined that the 
Veteran demonstrated the ability to attempt to mask objective 
findings which would work against his claimed impairment and 
service-connected disability.  As noted previously, the 
Veteran has accused this examiner of bias.  

In the February 2007 VA contract orthopedic examination, the 
Veteran reported that he was unable to work a meaningful job 
between June 1982 [this appears, again, to be a typographical 
error, as the correct date is June 1980] and March 1993.  The 
examiner documented, however, that certain records indicated 
that the Veteran was working 40 hours a week at least a 
portion of this time.  Based on these findings, the examiner 
reported that the lumbar disc disease would not have impaired 
the Veteran's ability to maintain some sort of sedentary 
gainful employment during this period of time.  The examiner 
reported that the Veteran also had issues with anal fissures 
and residual scars of a pilonidal cystectomy.  The examiner 
indicated that effect of these disabilities on the Veteran's 
ability to work was beyond the scope of the examination.

In the February 2007 VA contract neurological examination, 
the examiner wrote  that "[l]ooking at the longitudinal 
medical records dating back to June 1980, it appears [the 
Veteran] has been working 40 hours a week for the 12 years 
prior to 1993 as a computer programmer."  Therefore, he 
opined that the Veteran could have obtained sedentary gainful 
employment between June 1980 and March 1993 as related to his 
spine condition.  The examiner disagreed with Dr. B's opinion 
regarding employability as the medical records did not 
support Dr. B's statement.

Analysis:  Earlier Effective Date for TDIU

As noted above, VA will grant TDIU when the evidence shows 
that the Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §4.16(b).  
The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Also as outlined above, entitlement to TDIU is warranted as 
of the date of the claim or the date entitlement arises.  See 
38 C.F.R. § 3.400.  In this case, the claim was filed in June 
1980.  The service connected disabilities and their ratings 
before the date at issue, March 11, 1993 (the effective date 
for the Veteran's current TDIU) are as follows: residuals of 
a lumbar spine injury, rated 40 percent; and hemorrhoids, 
rated zero percent.  Service connection for the Veteran's 
residuals of a cervical spine injury with degenerative 
changes was granted effective March 8, 2003 and was rated 40 
percent for the 3 days prior to the effective date for the 
current TDIU.  The two 40 percent ratings result in a 60 
percent combined rating.  See 38 C.F.R. § 4.25.

In view of the foregoing, the Veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits prior to March 11, 1993.  See 38 C.F.R. § 4.16(a).  
However, the question remains whether an earlier effective 
date for such benefit is warranted on an extraschedular 
basis.   38 C.F.R. § 4.16(b).  

Although no credible or competent evidence of unemployability 
was of record prior to the current March 1993 effective date, 
based on the circumstances of this case and the positive 
private opinion of record, the Board sought medical opinions 
regarding whether the Veteran was unemployable between June 
1980 and March 1993.

After careful review of all the evidence of record, the Board 
finds that entitlement to an effective date prior to March 
1993 is not warranted.  The Veteran's main current contention 
is that due to an inability to sit for long periods of time 
due to back pain and pain from hemorrhoids, he was unable to 
work as a computer programmer from June 1980 to March 1993.  
The Board finds that the preponderance of the evidence, to 
include treatment records and several medical opinions, is 
against such a finding.

First, the Veteran has provided inconsistent statements 
regarding his employability during June 1980 to March 1993.  
In early documents, such as the March 1993 letter, the 
Veteran wrote that he could no longer work in his profession 
as a computer programmer as of March 1993.  In the January 
1995 VA rectal examination, the Veteran reported working as a 
computer programmer until three years prior.  In the SSA 
decision, the writer of the decision noted the Veteran's 
former work as a computer programmer.  In contrast, the 
Veteran now contends that he was trained as a computer 
programmer but did not work as a computer programmer at any 
time during the June 1980 to March 1993 period.  These 
histories, as related by the Veteran, are wholly inconsistent 
and undermine the Veteran's credibility regarding employment.  
There are also several references to malingering when the 
Veteran was examined to determine the degree of functional 
impairment caused by his service-connected disabilities.  
See, e.g., reports of May 2000, March 2004 and December 2005 
VA examination reports.

The Board highlights that evidence of employment during the 
period under question is, obviously, highly relevant to the 
question of whether the Veteran was unemployable during this 
period.  The Board finds that the Veteran's current 
contention regarding lack of employment during this period of 
time not credible.  

Even assuming no substantially actual gainful employment 
prior March 11, 1993, the Board finds that the preponderance 
of the evidence, to include treatment records, examination 
reports and medical opinions, weighs against a finding that 
the Veteran's service-connected low back disability, 
hemorrhoids (rated zero percent) and, from March 8 1993 to 
March 11, 1993, cervical spine disability, precluded all 
forms of substantially gainful employment consistent with his 
education and employment background.  The Board will proceed 
to the medical evidence that evaluates the severity of the 
disabilities that were service-connected during the period 
under question.  The most probative medical evidence consists 
of opinions dated after the date TDIU was established.  The 
Board finds this evidence relevant to the Veteran's 
contentions regarding his inability to sit during the period 
under question because the physicians who rendered these 
opinions reviewed the relevant evidence dated during the 
period of time at issue before providing an opinion as to 
whether the Veteran was unemployable, within the meaning of 
the applicable law and regulations cited above, during the 
period from June 1980 to March 1993.  

Regarding the hemorrhoid disability, the claims file contains 
evidence that reflects that the Veteran had pain after 
sitting for as short of period as 15 minutes.  These records 
include the October 1997 opinion from Dr. A.  In the October 
2001 rectal examination, the examiner reported that the 
"objective" evidence of the Veteran's inability to sit was 
his "apparent discomfort" when sitting.  The examiner, 
however, found no other objective evidence of inability to 
sit, such as atrophy of muscles.  In the May 2000 VA rectal 
examination, the examiner found that there was, in essence, a 
disparity between the claimed severity of the disability and 
the objective evidence of the disability.  The examine 
provided rationale for this opinion, including reference to 
laboratory findings that showed no anemia, which countered 
the Veteran's contentions regarding the amount of bleeding, 
and observations regarding lack of pain witnessed when the 
Veteran tied his shoes.  

Regarding the lumbar spine disability, the June 2004 private 
opinion of Dr. B states that the back disability prevented 
the Veteran from performing the duties of his job due to 
immobility.  However, Dr. B. failed to note that the Veteran 
was employed for part of the period of time at issue.  In the 
December 2005 VA examination and the February 2007 VA 
neurological and orthopedic examinations, the examiners all 
noted, in essence, that the Veteran was not precluded from 
sedentary employment due to the lumbar spine disability.  In 
part, the examiners found that the Veteran had demonstrated 
an ability to work during this period of time.  In the 
December 2005 VA examination, the examiner specifically 
indicated that the Veteran demonstrated the ability to mask 
objective findings; in essence, the examiner indicated that 
the Veteran exaggerated his symptoms and functional 
impairment.  Although the Veteran has indicated that this 
examiner showed bias, the Board finds ample evidence of 
record, other than the examiner's own findings, to support 
the conclusion that there is a disparity between the 
objective impairment and the complained of impairment.  The 
two subsequent VA opinions weighing against the Veteran's 
claim, which were performed because the Veteran alleged bias 
in the 2005 examination, were supported by objective findings 
and an adequate rationale.  In view of the foregoing, the 
Board finds that the preponderance of the competent and 
credible evidence indicates that the Veteran was not 
precluded from substantially gainful employment due to the 
lumbar spine disability.

Although cognizant that there is not one opinion of record 
that addresses the cumulative effect of the lumbar spine 
disability, hemorrhoids and from March 8, 1993 to March 11, 
1993), a cervical spine disability, as outlined above, the 
Board finds that that the evidence does not support the 
factual contention that the Veteran did not work between June 
1980 and March 1993 and the evidence does not support that 
these disabilities prevented the Veteran from sitting for a 
prolonged period of time or engaging in some type of 
substantially gainful employment consistent with his 
education and employment background.  There is no indication 
that these disabilities, together, would prevent the Veteran 
from sitting.

There is no medical or credible evidence dated prior to March 
11, 1993 that indicates that the Veteran was unemployable 
from June 1980 to March 11, 1993.  Further, the preponderance 
of the later dated evidence does not indicate that the 
Veteran's back disability, hemorrhoids and cervical spine 
disability (the latter only from March 8, 1993 to March 11, 
1993) precluded all forms of substantially gainful employment 
consistent with his education and employment background 
during this period of time.  Therefore, the Board can find no 
basis upon which to grant an effective date prior to March 
11, 1993 for a TDIU.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an earlier effective date for the grant of TDIU 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to an initial rating in excess of 40 percent for 
a lumbar spine disability, for the period from June 1980 to 
the present, is denied.

Entitlement to an effective date prior to March 11, 1993, for 
TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


